DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-11, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US20160292520).
Regarding claim 1, Takahashi discloses a method for detecting wearing of a safety helmet, comprising: 
acquiring a first image (fig. 2) collected by a camera device (imaging device 1 in figs. 1 and 4), wherein the first image comprises at least one human body image (para. [0030], the entire image in which a driver rides on the two-wheel vehicle is extracted, and then the image in the region in the range of a predetermined upper position is taken out from the entire image); 
determining the at least one human body image (region of upper vehicle body in fig. 2) and at least one head image in the first image (rider head region in fig. 2); 
determining a human body image (region of upper vehicle body in fig. 2, 23 in fig. 3, para. [0055], [0032], the characteristics of the rider (for example, a driver) may be displayed to be easily understood (for example, enlarged). Examples of the characteristics of the rider (for example, the driver) include clothes; a peculiar valley portion formed by a line from a head and a back of a person who rides on a front seat of the two-wheel vehicle up to arms, a chest, and a head of a person who rides on a rear seat of the two-wheel vehicle is generated between the heads) corresponding to each head image (rider head region in fig. 2, 24 in fig. 3) in the at least one human body image (fig. 2) according to an area where the at least one human body image is located and an area where the at least one head image is located (para. [0030], an image in a region in the upper position of the two-wheel vehicle is first extracted from the image imaged by the imaging device 1); and 
processing the human body image corresponding to the at least one head image according to a type of the at least one head image (para. [0032], a peculiar valley portion formed by a line from a head and a back of a person who rides on a front seat of the two-wheel vehicle up to arms, a chest, and a head of a person who rides on a rear seat of the two-wheel vehicle is generated between the heads).


Regarding claim 2, Takahashi discloses a method wherein the determining the at least one human body image and at least one head image in the first image comprises: 
processing the first image by a first model to obtain the at least one human body image and the at least one head image (para. [0048], The image characteristics of the above-described characteristics are previously learnt by using HOG characteristics, luminance gradient characteristics (direction characteristics), CCS characteristics, and Haar like characteristics, and by using Support Vector Machine, Generalized Learning Vector Quantization, AdaBoost, Real AdaBoost, and pseudo Bayes identification as a statistical identification method), wherein the first model is obtained by learning a plurality of sets of samples (para. [0034], the peculiar image characteristics of the image of the head at the time when the helmet is worn and the peculiar image characteristics of the image of the head at the time when the helmet is not worn are previously learnt and the database is made. This would require at least two samples), and each set of samples comprises a sample image (para. [0034], a sample image would be necessary which includes a helmet worn), a sample human body image (para. [0046], a peculiar valley portion formed by a line from a head and a back of a person that rides on a front seat of the two-wheel vehicle up to arms, a chest, and a head of a person that rides on a rear seat of the two-wheel vehicle is generated between the heads. Accordingly, when the peculiar shape of the valley portions is previously learnt and registered in the rider head region estimation dictionary 28) and a sample head image (para. [0046], humped shapes having the above-described characteristics of the head of the person are previously learnt and registered in the rider head region estimation dictionary 28).


Regarding claim 9, Takahashi discloses a method wherein the first image is an image collected by the camera device in a preset area (para. [0025], The imaging device 1 is installed in a predetermined position on a lateral side of a road on which a two-wheel vehicle travels, and images the two-wheel vehicle that travels on the road).


Regarding claim 10, the claim recites similar limitations as claim 1 and is rejected for the same reasons as stated above. Furthermore, Takahashi discloses a processor (para. [0060], claim 1, a processor) and a memory storing instructions (para. [0060], claim 1, programs stored in a program memory).


Regarding claim 11, the claim recites similar limitations as claim 2 and is rejected for the same reasons as stated above.


Regarding claim 18, the claim recites similar limitations as claim 9 and is rejected for the same reasons as stated above.


Regarding claim 19, the claim recites similar limitations as claim 1 and is rejected for the same reasons as stated above.


Regarding claim 20, the claim recites similar limitations as claim 2 and is rejected for the same reasons as stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20160292520) in view of Ning et al (US20200074678).
Regarding claim 3, Takahashi teaches a method wherein the processing the first image by a first model to obtain the at least one human body image and the at least one head image comprise: 
performing processing on image feature information by the first model (para. [0048], The image characteristics of the above-described characteristics are previously learnt by using HOG characteristics, luminance gradient characteristics (direction characteristics), CCS characteristics, and Haar like characteristics, and by using Support Vector Machine, Generalized Learning Vector Quantization, AdaBoost, Real AdaBoost, and pseudo Bayes identification as a statistical identification method) to obtain the at least one human body image (para. [0032], a peculiar valley portion formed by a line from a head and a back of a person who rides on a front seat of the two-wheel vehicle up to arms, a chest, and a head of a person who rides on a rear seat of the two-wheel vehicle is generated between the heads) and the at least one head image (para. [0031]).

Takahashi fails to teach performing deformable convolution processing on the first image by the first model to obtain image feature information. However Ning teaches deformable convolution processing on an image to obtain image feature information (Table 2, para. [0068], comparison of single-frame pose estimation results using various detectors on PoseTrack 2017 validation set, for various predefined keypoints, average precision (AP) achieved with the ground truth detections, deformable FPN and deformable R-FCN are given). 
Therefore taking the combined teachings of Takahashi and Ning as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Ning into the method of Takahashi. The motivation to combine Ning and Takahashi would be to provide an accurate and robust multi-object pose tracking system (para. [0132] of Ning).


Regarding claim 12, the claim recites similar limitations as claim 3 and is rejected for the same reasons as stated above.

Claim(s) 4, 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20160292520) in view of Pang et al (US20200349704).
Regarding claim 4, Takahashi fails to teach a method wherein the determining a human body image corresponding to each head image in the at least one human body image according to an area where the at least one human body image is located and an area where the at least one head image is located comprises: 
acquiring matching degree between the area where the at least one head image is located and the area where each human body image is located; and 
determining the human body image corresponding to each head image in the at least one human body image according to the matching degree corresponding to each head image.

However Pang teaches acquiring matching degree between an area where the at least one head image is located and an area where each human body image is located (para. [0044], [0047], the coincidence degree matching parameter between the human body 211 of the target object and the head-shoulder part 201 can be determined based on the human body 211 of the target object and the head-shoulder part 201); and 
determining a human body image corresponding to each head image in the at least one human body image according to the matching degree corresponding to each head image (para. [0044], The higher the coincidence degree matching parameter, the more possible it may be for the head-shoulder part 201 to be the head-shoulder part of the target object).

Therefore taking the combined teachings of Takahashi and Pang as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Pang into the method of Takahashi. The motivation to combine Pang and Takahashi would be to achieve high quality tracking results (para. [0022] of Pang).


Regarding claim 5, the modified invention of Takahashi teaches a method  wherein the method further comprises: 
for a first head image in the at least one head image (201 in fig. 2 of Pang), determining a human body image corresponding to the first head image in the at least one human body image (211 in fig. 2 of Pang) according to matching degree corresponding to the first head image (para. [0044] of Pang, The higher the coincidence degree matching parameter, the more possible it may be for the head-shoulder part 201 to be the head-shoulder part of the target object), comprising: 
determining first matching degree in the matching degree corresponding to the first head image (para. [0044], [0047] of Pang, the coincidence degree matching parameter r between the human body 211 of the target object and the head-shoulder part 201 can be determined based on the human body 211 of the target object and the head-shoulder part 201); and 
determining a human body image corresponding to the first matching degree to be the human body image corresponding to the first head image (para. [0044] of Pang, The higher the coincidence degree matching parameter, the more possible it may be for the head-shoulder part 201 to be the head-shoulder part of the target object).


Regarding claim 13, the claim recites similar limitations as claim 4 and is rejected for the same reasons as stated above.


Regarding claim 14, the claim recites similar limitations as claim 5 and is rejected for the same reasons as stated above.


Claim(s) 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20160292520) and Pang et al (US20200349704) in view of Ionescu et al (US20220058381).
Regarding claim 6, the modified invention of Takahashi teaches a method wherein the method further comprises: 
processing the human body image corresponding to the first head image according to a type of the first head image (para. [0032] of Takahashi, a peculiar valley portion formed by a line from a head and a back of a person who rides on a front seat of the two-wheel vehicle up to arms, a chest, and a head of a person who rides on a rear seat of the two-wheel vehicle is generated between the heads), comprising: 
wherein the type of the first head image is a first type or a second type, the first type is used to indicate that the first head image comprises a safety helmet image, and the second type is used to indicate that the first head image does not comprise the safety helmet image (para. [0011] of Takahashi, comparing image characteristics extracted from the rider head region with image characteristics according to the head at a time when a helmet is worn or/and at a time when a helmet is not worn, and determining whether or not the rider wears the helmet).

	Takahashi fails to teach adding a label in the first image according to the type of the first head image, wherein the label is used to indicate the human body image corresponding to the first head image. However Ionescu teaches adding a label in a first image according to a type of a first head image (220 and 225 in fig. 2, 130H in fig. 3, para. [0030], [0037], The cropped out sub-region 156 is provided to the corresponding classifier, e.g. the helmet classifier, at step 225, so as to train the classifier to detect and classify helmets depicted within image frames. Information concerning whether the training images depict a person with or without a helmet is provided to train the classifier as well. For instance, at this point, one or more human annotators can separate images with helmets in one folder and images without helmets into a different folder, thus enabling a supervised training process for the classifier. The labeling process performed by human annotators is performed for each type of PPE in order to train the corresponding classifier), wherein the label is used to indicate a human body image corresponding to the first head image (para. [0045], The classifier provides a prediction for each input image, indicating whether the person in the image wears a helmet or not)

Therefore taking the combined teachings of Takahashi and Pang with Ionescu as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Ionescu into the method of Takahashi and Pang. The motivation to combine Ionescu, Pang and Takahashi would be to automatically monitor workers and verify if they are permanently wearing the mandatory personal protective equipment  (para. [0002] of Ionescu).


	Regarding claim 7, the modified invention of Takahashi teaches a method wherein the adding a label in the first image according to the type of the first head image comprises: 
adding a first label in the first image, when the type of the first head image is the first type (130H in fig. 3, para. [0030], [0037] of Pang, The cropped out sub-region 156 is provided to the corresponding classifier, e.g. the helmet classifier, at step 225, so as to train the classifier to detect and classify helmets depicted within image frames. Information concerning whether the training images depict a person with or without a helmet is provided to train the classifier as well. For instance, at this point, one or more human annotators can separate images with helmets in one folder and images without helmets into a different folder, thus enabling a supervised training process for the classifier. The labeling process performed by human annotators is performed for each type of PPE in order to train the corresponding classifier); and/or 
adding a second label in the first image, when the type of the first head image is the second type.


Regarding claim 15, the claim recites similar limitations as claim 6 and is rejected for the same reasons as stated above.


Regarding claim 16, the claim recites similar limitations as claim 7 and is rejected for the same reasons as stated above.


Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20160292520) in view of Ionescu et al (US20220058381).
Regarding claim 8, the Takahashi fails to teach a method wherein, after the processing the human body image corresponding to the at least one head image according to a type of the at least one head image, the method further comprises: 
sending an alarm instruction to an alarm device, wherein the alarm instruction instructs the alarm device to perform an alarm operation.

However Ionescu teaches processing a human body image (310 in fig. 3) corresponding to at least one head image (164 in fig. 3) and sending an alarm instruction to an alarm device (para. [0039], The stored information can be further analyzed at step 330 and used to trigger alerts), wherein the alarm instruction instructs the alarm device to perform an alarm operation (para. [0039], The alerts may be delivered in the form of sound alarms, e-mails, text messages, push notifications, etc).
Therefore taking the combined teachings of Takahashi and Ionescu as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Ionescu into the method of Takahashi. The motivation to combine Ionescu and Takahashi would be to automatically monitor workers and verify if they are permanently wearing the mandatory personal protective equipment  (para. [0002] of Ionescu).


Regarding claim 17, the claim recites similar limitations as claim 8 and is rejected for the same reasons as stated above.


Related Art
Long et al (“Safety Helmet earing Detection Based On Deep Learning”, 2019 IEEE 3rd Information Technology, Networking, Electronic and Automation Control Conference (ITNEC), March 15-17, 2019, DOI: 10.1109/ITNEC.2019.8729039, pages 2495-2499, retrieved from the internet on 8/22/2022) teaches using deep learning models to determine if a safety helmet is detected in an image (abstract, fig. 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663